Citation Nr: 1236307	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen the previously denied claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.
 
3.  Whether new and material evidence has been presented sufficient to reopen the previously denied claim of entitlement to service connection for diabetes mellitus type II.

4.  Whether new and material evidence has been presented sufficient to reopen the previously denied claim of entitlement to service connection for coronary artery disease (CAD). 

5.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to diabetes mellitus type II.  

7.  Entitlement to service connection for hypertension (HTN), claimed as secondary to diabetes mellitus type II.

8.  Entitlement to service connection for neuropathy of the upper extremities, to include as secondary to diabetes mellitus type II.

9.  Entitlement to service connection for neuropathy of the lower extremities, to include as secondary to diabetes mellitus type II.  

10.  Entitlement to service connection for an acquired psychiatric disability, claimed as secondary to diabetes mellitus type II.

11.  Entitlement to service connection for sinusitis.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2008, June 2008, April 2010, August 2010, and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   



The Veteran requested a Board videoconference hearing in May 2008 and July 2009, but subsequently indicated in substantive appeals (VA Form 9s) that he did not desire a Board hearing.  Consequently, VA was not required to afford the Veteran a Board hearing.  38 C.F.R. § 20.703 (2011) (an appellant, or an appellant's representative, may request a Board hearing when submitting the substantive appeal (VA Form 9) or anytime thereafter, and requests for such hearings before a substantive appeal has been filed will be rejected).

The Board also notes that, while the Veteran was initially represented by a veterans service organization pursuant to a valid appointment form (VA Form 21-22), the Veteran revoked this representation in March 2010.

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  In August 2002, the RO denied the Veteran's service connection claim for a back disability, on the basis that there was no record of treatment for a back injury in service or at any time prior to August 1984.  This decision is final.    

2.  In January 2008, the RO denied the Veteran's service connection claim for CAD and diabetes, on the bases that there was no evidence showing the onset of the disability during his military service or to a compensable degree within the first year following separation from service.  This decision is final.    

3.  Evidence submitted subsequent to the August 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection of a back disability.

4.  Evidence submitted subsequent to the January 2008 rating decision is either duplicative or cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, or is inherently incredible.  

5.  Exposure to herbicide agents in service is neither shown nor presumed.

6.  Because diabetes mellitus is not service-connected and, in fact, the Veteran is not service-connected for any disability, service connection for neuropathy of the upper and lower extremities, diabetic retinopathy, ED, HTN, and an acquired psychiatric disability may not be established on a secondary basis.  

7.  The Veteran's assertions of in-service sinusitis and back injury, with a continuity of symptomatology thereafter, are not deemed credible.  

8.  Because the Veteran is not service-connected for any disability, he does not meet the criteria for a TDIU.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).

3.  The January 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

4.  New and material evidence has not been presented, and the claim of entitlement to service connection for diabetes mellitus type II is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).

5.  New and material evidence has not been presented, and the claim of entitlement to service connection for CAD is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).

6.  Neuropathy of the upper extremities was not incurred in or aggravated by service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

7.  Neuropathy of the lower extremities was not incurred in or aggravated by service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

8.  Diabetic retinopathy is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.310 (2011).

9.  ED is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.310 (2011).

10.  HTN is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.310 (2011).

11.  An acquired psychiatric disability is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.310 (2011).

12.  The Veteran's sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303(2011).

13.  The Veteran's back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

14.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

I.  New and Material Evidence

The Board initially notes that the Veteran's current claims involving a back disability, diabetes mellitus, and CAD are grounded upon the August 2002 and January 2008 rating decisions, which previously denied the claims.  Generally, it is appropriate for the Board to consider these claims as requests to reopen the previously denied claims rather than original claims.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory, such as alleging exposure to asbestos during service, does not constitute a new claim). 

The Board may not consider a previously and finally disallowed claim unless it determines that new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Back disability

In August 2002, the RO denied the Veteran's service connection claim for a back disability, on the basis that there was no record of treatment for a back injury in service or at any time prior to August 1984.  

However, there is now lay evidence supporting the Veteran's assertion that he suffered a back injury in service and had back pain after returning home from service, which relates to a previously unestablished fact necessary to substantiate the claim.  The Veteran has presented a statement from a fellow service member who reportedly witnessed the Veteran's back injury in service and was aware that he went to the ship's doctor afterwards due to back pain.  The Veteran has also presented statements from his sibling and mother in 2010 wherein they relate that the Veteran has had back problems since returning home from service.  Because these statements are not shown to be inherently incredible, they are presumed credible for the limited purpose of reopening the claim.  

There is also medical evidence showing that he had treatment for back problems prior to 1984.  The Veteran's former treating physician, Dr. J.R.K., wrote in a March 2008 letter that he recalled treating the Veteran in the 1970's for back pain.  

Thus, upon review of the evidence associated with the record since the August 2002 denial, we find that it qualifies as new and material evidence sufficient to reopen the claim, and the appeal is granted to this extent.     

The Board notes, however, that no new and material evidence pertinent to the current application to reopen was received prior to the expiration of the appeal period for the August 2002 rating decision such that the provisions of 38 C.F.R. § 3.156(b) would apply.  Indeed, there was no evidence received during the period.   

Also, no relevant service department records have been associated with the record since the August 2002 rating decision such that 38 C.F.R. § 3.156(c) would apply.  Service personnel records received in 2007 include no mention of a back injury.   

The Board notes that it will deny the claim on the merits, for the reasons stated below, and that no additional development is necessary prior to doing so.  In this regard, the RO considered the merits of the claim, to include the credibility of the Veteran, in December 2009 despite the notation in its decision at that time that the evidence submitted was not new and material.  Therefore, there is no prejudice to the Veteran in proceeding to evaluate the merits of his claim.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).




Diabetes mellitus and CAD

In January 2008, the RO denied the Veteran's service connection claim for CAD and diabetes, on the bases that there was no evidence showing the onset of either disability during his military service or to a compensable degree within the first year following separation from service.  

Since the prior January 2008 denial, the Veteran has advanced another theory of entitlement to service connection for diabetes mellitus and CAD.  He now contends that he is entitled to service connection for diabetes mellitus and CAD due to in-service herbicide exposure.  Despite the Veteran's assertion that this constitutes a new claim (see February 2010 VA Form 21-4138), his argument is without merit.  In Ashford, supra, the Veteran had similarly raised a new theory of entitlement after his initial service connection claim had been denied, specifically, exposure to asbestos in service.  The Court held that, absent a provision of law or regulation that creates a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit, a Veteran must still present new and material evidence even if he raises a new theory of entitlement such as exposure to asbestos.  Ashford,10 Vet. App. at 124 (citing Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994)).  Similarly, here, the Veteran is claiming his diabetes mellitus and CAD are due to in-service herbicide exposure rather than something else in service or more generally alleging that they were due to service.  As this claim is not based on a law or regulation creating a new basis of entitlement to benefits or a wholly different theory of entitlement, the Board will address the claim as an application to reopen.  Cf. Harder v. Brown, 5 Vet. App. 183 (1993) (treating a secondary service connection claim as separate and distinct from a direct service connection claim, and reviewing the latter on a de novo basis while treating the former as an application to reopen).

For the following reasons, the Board finds that new and material evidence has not been presented sufficient to reopen either claim.  In this regard, the Board notes that the Veteran has stated that his naval ship served the contiguous waters of Vietnam and was within three miles of shore.  He also has stated that there were containers of herbicides stored aboard the ship that corroded and leaked on to the ship.  See April 2010 VA Form 21-4138 and February 2011 statement.  However, the Veteran had previously admitted that he did not set foot on land in Vietnam nor did he serve in its territorial waters.  He specifically stated that he was a blue water veteran.  See January 2010 VA Form 21-4138.  The JSRRC found no records of exposure to herbicides.  See 3101 print dated in March 2010.  The Veteran also provided inconsistent statements regarding whether the barrels of Agent Orange alleged to have been aboard his naval ship were open or sealed (compare April 2010 VA Form 21-4138 with February 2011 statement) and ultimately admitted in the February 2011 statement that he could not even say with absolute certainty that there was Agent Orange aboard his naval ship.

Therefore, as it relates to the Veteran's assertions that his naval service included service in the inland waters of Vietnam and that his naval ship stored containers of Agent Orange, we find the statements to be inherently incredible and do not qualify as new and material evidence.  They are insufficient to reopen the Veteran's claims.  There is no evidence that may even be presumed credible showing that the Veteran was exposed to herbicide agents in service.  Moreover, there is no non-cumulative evidence otherwise relating to the basis for the prior denial.  Accordingly, the appeal is denied with respect to these claims.     

In light of the Board's decision that no new and material evidence has been presented sufficient to reopen the previously denied claim, it necessarily follows that the provisions of 38 C.F.R. § 3.156(b) and (c) do not apply.

II.  Service connection

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Furthermore, service connection may be granted on a secondary basis for disability which is proximately due to or aggravated by service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Moreover, in order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The law provides that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for certain disorders delineated under 38 C.F.R. § 3.309(e), which, in relevant part, includes diabetes mellitus, ischemic heart disease, and acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).  

The Secretary, under the authority of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, and based on the studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442-49, and 61 Fed. Reg. 57,586-89 (1996); Notice, 64 Fed. Reg. 59,232-43 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-60 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan, 451 F.3d at 1336-37; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

The Veteran seeks entitlement to service connection for his current neuropathy of the upper and lower extremities, on the basis that the claimed disabilities are due to in-service herbicide exposure or, alternatively, secondary to diabetes mellitus.  He also asserts that diabetic retinopathy, ED, HTN, and an acquired psychiatric disorder are secondary to diabetes mellitus type II.  The Veteran has not advanced any other theories of entitlement with respect to the claimed disabilities during the course of this claim/appeal.    

Neuropathy

While the evidentiary record appears to sufficiently establish the presence of current neuropathy (e.g., lumbar radiculopathy and diabetic neuropathy), which was first diagnosed many years after separation from active service, the preponderance of the evidence weighs against the Veteran's claims.  

While acute and subacute peripheral neuropathy, specifically defined in Note 2 to 38 C.F.R. § 3.309(e), are disease presumed service connected in veterans exposed to Agent Orange, in this case, the Veteran is neither presumed nor otherwise shown to have been exposed to Agent Orange during service.  As already discussed above, there is no credible evidence of in-service herbicide exposure and the Veteran does not have qualifying service in the Republic of Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii).  As no in-service herbicide exposure is shown or presumed, entitlement to service connection on such basis is not warranted.  

In addition, because service connection for diabetes mellitus has not been established, service connection for neuropathy of the lower and upper extremities is not warranted on a secondary basis.  Finally, there is no argument or evidence that peripheral neuropathy is otherwise related to service.

Diabetic Retinopathy, ED, HTN, and an acquired psychiatric disability

Similarly, as it relates to the Veteran's claimed diabetic retinopathy, ED, HTN, and acquired psychiatric disability, the Veteran asserts that these claimed disabilities are secondary to his diabetes mellitus.  The record sufficiently establishes the presence of these disabilities by lay statement (i.e., ED) and medical treatment records (HTN, depression, and diabetic retinopathy).  However, again, service connection for diabetes mellitus has not been established for reasons explained above.  Therefore, service connection for any of the claimed disabilities on a secondary basis is not warranted.  Moreover, there is no argument or evidence that any of these disabilities are related to service.

Sinusitis and back disability

The Board further notes that there is ample evidence of record showing that the Veteran is currently diagnosed with a back disability and sinusitis.  See, e.g., September 2011 VA primary care note including lumbosacral spondylosis, lumbar radiculopathy, and chronic low back pain among the Veteran's active problems, as well as an assessment of sinusitis.    

However, the preponderance of the evidence weighs against finding that the Veteran has sinusitis or a back disability causally or etiologically related to his period of active service.  

As a preliminary matter, the Board notes that the Veteran has contended that the provision of 38 U.S.C.A. § 1154(b) for combat veterans applies to his case because he injured his back in a combat environment.  However, even assuming that the Veteran's naval service was in a combat zone, such service alone is insufficient to establish combat status.  The evidence must show that the Veteran engaged in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  In this case, the Veteran is not shown to be in receipt of any military citation indicative of combat service and his service records do not show that he had combat service.  The Board therefore finds that the Veteran has not demonstrated combat service such that the presumption afforded combat veterans should apply in this case.   

Regarding sinusitis, the Veteran has stated that he did not seek treatment for sinusitis in service but began to experience sinus problems in 1969 and experienced a continuity of symptomatology since that time.  See May 2011 and November 2011 VA Forms 21-4138.  The Veteran has stated that he was first diagnosed with sinusitis in 1972, approximately two years after leaving service.  See November 2011 VA Form 9.    

While the Veteran has alleged a continuity of symptomatology since service, the Board finds that this allegation conflicts with the other evidence of record and is therefore not credible.  

The STRs are completely devoid of any complaint, finding, or treatment for sinusitis.  This is consistent with the Veteran's assertion that he did not seek treatment for sinusitis in service.  However, his sinuses were clinically evaluated as normal at separation and, despite having had the opportunity to report having sinus problems at that time, he did not do so.  Additionally, it is notable that a March 1969 STR entry reveals that the Veteran falsified certain information on his enlistment report of medical history (SF 89) regarding past medical treatment.  While not specifically related to claimed sinusitis, the notation more generally pertains to the credibility of the Veteran.  Additionally, by the Veteran's own admission, he was "first examined and given a diagnosis of sinusitis...in 1972", approximately two years after service.  See VA Form 9 dated in November 2011.  Furthermore, despite filing claims in 2002, 2007, and 2009 with VA for service-connected compensation benefits for various disabilities, the Veteran made absolutely no mention of having allegedly had sinusitis since service until filing the current claim in 2010.  If sinusitis had its onset during active service and has continued since that time, as the Veteran has alleged, he would likely have mentioned having sinus problems at discharge or at some point prior to filing the current claim.  However, no such evidence is shown by the record.  This silence when otherwise speaking weighs against the claim.  Buczynski v. Shinseki, 24 Vet. App. 221, 226-27 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  The Board therefore finds the evidence showing sinuses clinically evaluated as normal at discharge, sinusitis first diagnosed approximately two years after service, and the absence of any mention of having sinusitis since service until filing the current claim to be more persuasive than the Veteran's unsupported lay assertion of a continuity of symptomatology since service.  The Veteran's assertion is therefore not deemed credible when weighed against the other evidence of record.  The Board also notes that no competent medical professional is shown to have ever linked the Veteran's sinusitis to his period of active service.  

Thus, in the absence of any credible evidence of sinus problems in service or a continuity of sinusitis symptomatology since service, any treatment for sinusitis until at least two years after service, any mention of having had sinusitis symptomatology allegedly related to service until filing the current claim, and any competent medical evidence linking the Veteran's current sinusitis to service, we conclude a preponderance of the evidence weighs against finding that sinusitis was incurred in service.  Therefore, service connection for the claimed disability is not warranted.       

Regarding the claimed back injury, the Board notes that the Veteran has alleged that he suffered a back injury in 1969 and subsequently sought medical treatment during his period of active service.  Indeed, in a March 2011 letter, he described suffering a back injury while helping to offload ammunition from a supply ship.  He explained that he went to the ship's doctor after a couple of days because of continued pain, was given medication, and told that he would get better in a week to ten days.  He then stated that he later returned to the doctor after the medication had not worked and was given another prescription.  He further wrote that he continued to experience back trouble and would begin to experience muscle spasms in his spine after strenuous activity.  Also, an individual who identifies himself as a fellow service member who served with the Veteran (J.T.F.) has submitted an undated statement wherein he reportedly witnessed the Veteran's back injury in service and was aware that the Veteran went to the ship's doctor afterwards due to back pain.  The Board notes, however, that the STRs are completely devoid of any complaint, finding, or treatment for back problems or a back injury.  The Veteran's spine was also clinically evaluated as normal at separation with no mention of any back problems or prior injury at that time.  There is no indication that the STRs are incomplete.  See Sthele v. Principi, 19 Vet. App. 11, 16 (2004) ("[T]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.' " (quoting Ashley v. Derwinski, 2 Vet.App. 307, 308-09 (1992))).

Thus, upon consideration of the Veteran's assertion that he twice sought treatment for back pain during service, as well as his December 1999 account (below) of having been under a doctor's care during the last six months of his period of service due to his back injury, we find it very unlikely that there would be absolutely no reference to any such treatment in the STRs, if he had actually received such treatment as he has alleged.  Buczynski, 24 Vet. App. at 226-27.  See also Kahana v. Shinseki, 24 Vet. App. 428, 438-441 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as fact finder, to draw a reasonable inference).

The Board has also considered the Veteran's assertion that he was recommended for a full medical discharge by three separate military doctors due to his back disability before he went AWOL and, consequently, his discharge was changed from medical to general.  See April 1980 letter from the Veteran's former attorney; psychological evaluation report dated in December 1999.  However, as stated above, the Veteran's STRs contain no reference to back problems.  Also, neither the STRs nor the service personnel records contain any mention of a medical discharge for the Veteran.  The Veteran was in service for a period of six months, at minimum, following the injury.  Again, it is likely that there would be some mention of back problems if they had become so disabling to warrant medical discharge as the Veteran has alleged.  The absence of such evidence weighs against the claim.  Buczynski, 24 Vet. App. at 226-27.   Furthermore, as mentioned above, the Veteran is shown to have falsified information on his enlistment report of medical history, which speaks directly to his truthfulness in a more general sense.      

Moreover, the Board particularly notes that the Veteran told an examining psychologist in December 1999 that he received a medical discharge from service because he suffered a back injury in service and he remained under a doctor's care for the last six months of his time in service.  He further stated that he was given a 60 percent disability but never drew a check and had always been able to manage the prior problems with his back with a positive attitude toward life.  This statement is clearly inconsistent with the record and further weighs against the Veteran's credibility.     

Upon consideration of the above, we find the evidence contemporaneous to service, which shows treatment for other medical ailments but is completely devoid of any mention of back problems and does not in any way suggest that the Veteran was eligible for a medical discharge for residuals of a back injury, to be far more credible than the lay evidence alleging in-service back injury and treatment/discharge related thereto.  The lay evidence is simply not deemed credible when considered with the other evidence of record.    

Additionally, the Board notes that the Veteran has submitted several lay statements stating that he had back problems after returning home from service.  For example, the Veteran's sibling and mother submitted statements in 2010 wherein they recalled that the Veteran had back pain after returning home from service.  The Veteran's former co-worker also wrote that he recalled the Veteran complaining of back pain after returning home from service.  See September 2007 letter.  The Veteran himself has also repeatedly asserted that he has experienced back problems since his period of active service.

However, the lay statements are inconsistent with other evidence of record, to include prior statements of the Veteran.  When the Veteran sought treatment from Dr. N.F. for back pain after having lifted sheet rock the prior week in September 1983, he made no mention of a prior in-service back injury and even denied having a history of injury to the back.  Again, if the Veteran had injured his back in service and had been experiencing back problems since service (i.e., for approximately 13 years) as he has now alleged, it stands to reason that he would have accurately reported his recollection of the onset of back symptomatology and the prior injury in service when seeking medical treatment for back pain.  

Although the Veteran asserted on the November 2011 VA Form 9 that he has never received medical treatment from Dr. N.F. and that the record must refer to another individual with the same first and last name that lived in the same area, the other evidence reflects that the record does indeed refer to the Veteran.  The record lists the same middle name, as well as the correct age and sex for the Veteran at that time.   
   
The Board further notes that there is evidence of multiple back injuries since service.  See, e.g., the April 1982 prescription note revealing that the Veteran had a back injury two weeks before; September 1983 treatment note (discussed above); January 1984 treatment note showing re-injury to back; August 1984 treatment note relating low back pain after falling while spraying a ceiling in early March.  Moreover, the Board particularly notes that the Veteran reported that his work as a self-employed subcontractor for a private drywall company ended in 1983 following a worker's compensation claim for a back injury when providing his work history in October 1999.  He made no allegation of a back injury allegedly related to service until filing his claim seeking service-connected compensation benefits through VA in 2002, more than 30 years after discharge.

The Board recognizes that a March 2008 letter from the Veteran's former treating chiropractic physician, J.R.K., notes that he recalled treating the Veteran in the 1970's for back pain that the Veteran told him had started in the military.  However, no records were available from that period.  Nonetheless, it is notable that the Veteran reported having received treatment from Dr. J.R.K. from 1973 (handwritten) through 1978 when seeking treatment for a back injury in August 1984.  At that time, the Veteran specifically denied having any history of prior illness and made no mention of a prior back injury that allegedly occurred in service.  It appears that he was pursuing a workman's compensation claim at the time.  Thus, while the Veteran may have received treatment from the chiropractor in the 1970s, there is still no credible evidence that any back problems were related to service.  Because the chiropractor was supplied with an inaccurate history by the Veteran, his medical opinion is not deemed probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Moreover, it is unclear whether the chiropractor recalled the Veteran relating the onset of his back problems to service based on his own recollection or due to the telephone conversation with the Veteran followed by a letter from the Veteran in order to obtain his statement in support of the current claim.  In any event, we do not find the Veteran's account of having sustained back injury in service and experiencing back problems thereafter to be credible.  The medical opinion relating the Veteran's current back disability to service is, consequently, afforded no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).          

We have also considered the January 2009 medical opinion of the Veteran's treating chiropractor, M.L.U., D.C. relating the Veteran's back problems to his period of active service but similarly find that it lacks probative value because it is based on an incredible history of in-service back injury provided by the Veteran.  See Coburn and Kowalski, supra. 

Thus, due to the complete absence of any credible evidence of in-service back injury or treatment/discharge related thereto, as well as a continuity of symptomatology thereafter, we find that the preponderance of the evidence weighs against finding that a back disability was incurred in service.  Therefore, service connection for the Veteran's back disability is not warranted.  
 
III.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  

In this case, the Veteran is not service-connected for any disability.  Therefore, it necessarily follows that the evidence preponderates against finding that he is unable to secure or follow substantially gainful employment as a result of service-connected disability.  Accordingly, his TDIU claim must also be denied.         

IV.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Collectively, in May 2007, January 2010, March 2010, July 2010, and February 2011 notice letters sent prior to the initial denials of the respective claims, the RO informed the Veteran of the information and evidence needed to establish entitlement for his claimed disabilities.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claims.  The Veteran was further advised how VA determines the disability rating and effective date once service connection/TDIU has been established, which satisfied Dingess notice requirements.  Moreover, with regard to the applications to reopen the claims for service connection for diabetes and CAD, The January 2010 informed the Veteran of the basis of the most recent prior January 2008 denial of the which the Veteran was notified in February 2008, and of the evidence necessary to reopen the claim and to establish entitlement to the underlying benefit.  The Veteran was also informed of the definition of new and material evidence.  The RO thus complied with the Kent requirements with regard to the applications to reopen that were denied herein.

Moreover, the record reflects that the Veteran has been provided with a copy of the rating decisions, the SOCs, and the SSOCs issued throughout the course of his appeal, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's statutory duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) and service personnel records are included in the record.  In addition, post-service treatment records adequately identified as relevant to the claims have been submitted or otherwise obtained, to the extent possible, and are associated with the record.  While the Veteran expressed some concern that VA medical records from 1998 to 2009 were not obtained in connection with his claim for sinusitis, the record does indeed contain VA treatment records from the Mountain Home VAMC during the period.  Those records have been considered in connection with the appeal.  There are no additional pertinent records found in the Veteran's Virtual VA folder that are not already included in the physical claims file.  Furthermore, records from the Social Security Administration (SSA) and lay statements, to include several written statements from the Veteran, are included in the record.  

The Board notes that the Veteran asserted in November 2011 that he did not ever receive a copy of the records for Dr. N.F. and, consequently, his due process rights had been violated.  However, the Veteran was provided a copy of his claims file in 2010 pursuant to his request.  The medical records from Dr. N.F. were of record at that time.  Therefore, the Board is satisfied that Dr. N.F.'s records have been provided to the Veteran.      

Although no medical examinations have been provided and no medical opinions have been obtained in this case, no medical examination or medical opinion is needed.  The Veteran's assertions of in-service back injury and sinusitis and experiencing a continuity of symptomatology thereafter are not deemed credible.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  The Veteran contends that diabetic retinopathy, ED, hypertension, and depression are secondary to diabetes mellitus; however, service connection for claimed diabetes has not been established.  While the Veteran asserted that he had been prejudiced by VA's failure to perform a social and industrial survey in connection with his TDIU claim, he is not service-connected for any disability.  Since he could not possibly meet the criteria for entitlement to a TDIU under 38 C.F.R. § 4.16, we find no prejudice to the Veteran by not providing him with a medical examination and/or opinion in connection with the claim.  Furthermore, his requests to reopen the previously denied claims for diabetes mellitus and CAD were denied.  Thus, no medical examination was due the Veteran with respect to those claims under 38 C.F.R. § 3.159.  See Paralyzed Veterans of Am. v. Sec 'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion"); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

Neither the Veteran nor his former representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.

ORDER

The application to reopen the claim for service connection for a back disability is granted.

The application to reopen the claim for service connection for diabetes mellitus type II is denied.
 
The application to reopen the claim for service connection for CAD is denied. 

Entitlement to service connection for neuropathy of the upper extremities is denied.

Entitlement to service connection for neuropathy of the lower extremities is denied.  

Entitlement to service connection for diabetic retinopathy is denied.

Entitlement to service connection for ED is denied.    

Entitlement to service connection for HTN is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a back disability is denied.  

Entitlement to a TDIU is denied.



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


